DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
The amendments and arguments filed 11/30/21 are acknowledged. Claims 3, 5-6, 9-13, 15-17, and 22-23 are cancelled. Claims 1, 4, 8, 18, 19, and 21 are amended. Claims 1-2, 4, 7-8, 14, 18-21, and 24-26 are pending. Claims 1-2, 4, 7-8, 14, 18-21, and 24-26 are currently under consideration for patentability under 37 CFR 1.104.

Objections Withdrawn
The objection to the improperly marked trademarked terms in the application is withdrawn in light of applicant’s amendments thereto. 

The objection to claims 1, 8, 18, and 21 because of the following informalities:  the claims contain acronyms and/or abbreviations that should be spelled out upon first occurrence is withdrawn in light of applicant’s amendments thereto. The objection to claim 22 is rendered moot by cancellation of the claim. 

The objection to claim 8 because of the following informalities:  the phrase “a gender or a BMI” in claim 8 should be amended to read “gender or BMI” is withdrawn in light of applicant’s amendments thereto. 

The objection to claims 15-17 is rendered moot by cancellation of the claims. 

Objections Maintained
Specification
Abstract
The abstract of the disclosure is objected to because the abstract contains acronyms and/or abbreviations that should be spelled out upon first occurrence.  Correction is required.  See MPEP § 608.01(b). Applicant has not amended the abstract or provided arguments to overcome the objection, therefore the objection is maintained. 
New Objections
Claims 1, 8, 18, and 21 are objected to because of the following informalities:  the terms in parentheses should not also be enclosed in quotation marks. For example: (“ELISA”) should read (ELISA).  Appropriate correction is required.

Claim Rejections Withdrawn
The rejection of claims 1-2, 4, 7-8, 14, 18-21 and 24-26 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of applicant’s amendments thereto. The rejection of claims 15-17 and 22-23 is rendered moot by cancellation of the claims. 

The rejection of claims 1-2, 4, 7-8, 14, 18-21 and 24-26 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is withdrawn in light of applicant’s amendments thereto. The rejection of claims 15-17 and 22-23 is rendered moot by cancellation of the claims. 

The rejection of claims 1-2, 4, 7-8, 14, 18-21 and 24-26 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in light of applicant’s amendments thereto. The rejection of claims 15-17 and 22-23 is rendered moot by cancellation of the claims. 

The rejection of claims 1-2, 4, 7-8, 14, 18-21 and 24-26 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more is withdrawn in light of applicant’s amendments thereto. The rejection of claims 15-17 and 22-23 is rendered moot by cancellation of the claims. 

New Claim Rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 24-26 depend from claim 23, which has been cancelled. Therefore the scope of the claims is indefinite. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 7-8, 14, 18-21, and 24-26 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Ray et al (US 2010/0124756 A1; filed 10/9/09; published 5/20/10).
	The instant claims are directed to a method comprising obtaining a sample from a human subject, and measuring an amount of each protein in a group of human proteins including CXCL9, TRAIL, IFNG, an eotaxin, and GROA. The measurement can further comprise measuring MIP-1alpha, Leptin, IL-1beta, IL-5, IFNalpha, IL-4, IL-2, TGFalpha, PAI-1 and LIF. The sample can be a blood or blood serum sample, the method can be a multiplex assay, such as a multiplex ELISA, a western blot or mass spectrometry. The method can include steps of obtaining a chronological age and another measurement including gender. 
	Regarding the limitations of instant claims 1 and 21, Ray teaches measurement of groups of biochemical markers present in the blood of individuals (see e.g. paragraph [0013]). These markerws may be used to diagnose or aid in diagnosis of Alzheimer’s Disease (see e.g. paragraph [0013]). The markers can be one or more markers selected from the group consisting of markers in Table 14 and/or Table 15 (see e.g. paragraph [0390]). Table 14 is shown on pages 41-45, and comprises CXCL9 (e.g. labeled as “MIG” and shown on page 42), TRAIL (e.g. page 41), IFNG (e.g. page 43), an eotaxin (see e.g. eotaxin-1, 2, or 3 on page 42), and GROA (see e.g. page 42). The measurement can further comprise measuring MIP-1alpha (e.g. page 42), Leptin (e.g. page 43), IL-1beta (e.g. page 44), IL-5 (e.g. page 44), IFNalpha (e.g. page 42), IL-4 (e.g. page 44), IL-2 (e.g. page 44), TGFalpha (e.g. page 44), PAI-1 (e.g. page 41) and LIF (e.g. page 43). The subject from which the sample is taken can be a human (see e.g. paragraph [0057]). 
	Regarding the limitations of instant claims 2, 14, and 24-25, the sample can be a blood sample or a serum sample (see e.g. paragraph [0056]). 
	Regarding the limitations of instant claims 4, 18, and 26 the measurement can be performed using a multiplex sandwich ELISA (see e.g. paragraph [0120]). 
	Regarding the limitations of instant claims 7 and 8, the method requires comparison to reference levels, which are age-matched (see e.g. paragraph [0127]-[0129]), which inherently requires determination of age to match the sample. An example of this measurement is shown in paragraph [0039] where a mean age is provided for the subjects. Other criteria for the subject may also be determined, including gender (see e.g. paragraph [0091]). 
	Regarding the limitations of instant claim 19, the measurement can also be performed by western blot (see e.g. paragraph [0112]). 

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002. The examiner can normally be reached 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREA K MCCOLLUM/Examiner, Art Unit 1646                                                                                                                                                                                                        3/29/22

/BRIAN GANGLE/Primary Examiner, Art Unit 1645